Exhibit 10.1

 

Amendment, Consent and Waiver

 

Pursuant to the Loan and Security Agreement, dated as of November 8, 2012 (the
“Loan Agreement”) by and among Merrimack Pharmaceuticals, Inc., a Delaware
corporation (the “Corporation”), and Hercules Technology Growth Capital, Inc., a
Maryland corporation (the “Lender”), the Corporation has agreed not to create,
incur, assume or be or remain liable with respect to any Indebtedness, subject
to certain exceptions, and has granted certain participation rights to the
undersigned.  Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Loan Agreement.

 

The Corporation intends to incur Indebtedness through the offering, issuance and
sale pursuant to an underwritten public offering, including any over-allotment
option in connection therewith (the “Offering”), of up to $200 million aggregate
principal amount of the Corporation’s senior unsecured notes (the “Notes”)
substantially to the effect set forth in the Description of Notes (“Description
of Notes”) contained in the Prospectus Supplement filed with the SEC on the date
hereof, which Description of Notes shall be completed at the closing of the Note
Issuance with the Specified Provisions to be determined by the Corporation. 
“Specified Provisions” means the provisions in the Description of Notes which
are blank and will be inserted hereafter  as set forth on Schedule 1 hereto. 
The Notes are convertible in whole or in part into shares of the Corporation’s
common stock, $.01 par value per share (the “Common Stock”) (such consideration,
together with any cash in lieu of fractional shares, the “Conversion
Consideration”), and after the maturity of the Secured Obligations, the Notes
are convertible in whole or in part into Common Stock, cash and/or a combination
thereof.   The Corporation shall be required to make regularly scheduled
semi-annual payments of interest (including any additional interest payable at
the Corporation’s election for certain reporting defaults under the indenture
for the Notes in an amount not to exceed 0.25% per annum) on such Notes (the
“Interest Payments”).

 

Please note that pursuant to Section 11.12 of the Loan Agreement, the Lender is
required to maintain in the strictest confidence all information about the
Offering in general and this Amendment, Consent and Waiver in particular, which
such information and materials in connection therewith is confidential.  Any
disclosure relating to the Offering, or use of such information for any purpose
other than specifically with respect to the matters described herein, including
for the purpose of trading in the Corporation’s securities, could jeopardize the
Corporation’s plans for the Offering and be a violation of securities laws.

 

Now therefor, for good and valuable consideration the sufficiency and receipt of
which are hereby acknowledged and confirmed, the undersigned hereby agree as
follows:

 

1.             Consent to the Offering and Related Incurrence of Indebtedness;
Consent to the Interest Payments; Consent to Conversion Consideration.

 

Pursuant to Section 7.4 of the Loan Agreement, the Corporation has agreed not to
create, incur, assume or be or remain liable with respect to any Indebtedness,
subject to certain exceptions.  The Lender hereby consents to the Offering, the
incurrence of Indebtedness in connection therewith and the payment of Interest
Payments and Conversion Consideration with

 

--------------------------------------------------------------------------------


 

respect to the Notes, and irrevocably waives the provisions of Section 7.4 of
the Loan Agreement and any other applicable provision of the Loan Documents with
respect thereto.

 

2.             Participation Rights and Related Notice.

 

Pursuant to Section 8 of the Loan Agreement, the Corporation has granted the
undersigned certain rights to acquire shares of Common Stock in a private
placement to be consummated concurrently with the closing of a Subsequent
Financing (the “Participation Right”).  Each of the undersigned acknowledges
that such Participation Right is not applicable to the Offering and/or the
Corporation’s contemporaneous offering of Common Stock and/or the issuance of
shares of Common Stock upon conversion of the Notes.

 

3.             Amendment to Section 7.4

 

Section 7.4 of the Loan Agreement is hereby modified by adding the words “(other
than the “Notes” as defined in the Amendment, Consent and Waiver dated July 10,
2013 by and between the Borrower and the Lender)” after the words “or take any
actions which impose on Borrower an obligation to prepay any Indebtedness.”

 

4.             Amendment to Section 9.8.

 

Section 9.8 of the Loan Agreement is hereby modified by adding the words “which
default (a) results in such Indebtedness becoming or being declared due and
payable prior to the stated maturity thereof or (b) would permit at such time
(because all notice and grace periods have lapsed) such Indebtedness to be
declared due and payable prior to the stated maturity thereof” after the words
“any Indebtedness in excess of $1,000,000.”

 

5.             Further Covenants.

 

The Corporation agrees not to (a) amend, restate, modify and/or supplement the
Notes or the indenture relating to the Notes (the “Indenture Documents”), in a
manner adverse to the Lender (including without limitation, shortening the
maturity date, increasing the interest rate, revising the prepayment, events of
default, fundamental change and/or repurchase event or similar concept) or
securing or granting any liens with respect to the Indenture Documents),  it
being understood and agreed for the avoidance of doubt that this clause
(a) shall (i) only apply to amendments, restatements, modifications or
supplements to the Indenture Documents after the last date of original issuance
of the Notes (and shall not apply to any increase in the principal amount
thereof up to an aggregate principal amount of $200 million), and (ii) not
impair the ability of the Corporation to amend, restate, modify and/or
supplement the Indenture Documents to conform to the “Description of Debt
Securities” section of the base prospectus dated as of February 8, 2013 and
filed by the Corporation with the SEC and the Description of Notes as
supplemented by the Specified Provisions, or (b) make any cash payments (other
than the Interest Payments (as long as no Event of Default has occurred and is
continuing) and payment of the Conversion Consideration) under the Indenture
Documents, without Lender’s consent.  Furthermore, the occurrence of any
fundamental change (including any change of control) under the Indenture
Documents which requires the Corporation to make an offer to repurchase the
Notes, and/or event of default (or similar concept) under the Indenture
Documents shall be an immediate Event of Default under the Loan Documents.

 

2

--------------------------------------------------------------------------------


 

6.             Effectiveness.

 

The undersigned hereby agree that this Amendment, Consent and Waiver shall be
effective for all purposes upon the execution and delivery thereof by the
parties hereto (by pdf, telecopy or by courier).

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment, Consent and Waiver
to be executed as of the 10th day of July, 2013.

 

 

HERCULES TECHNOLOGY CAPITAL, INC.,

 

a Maryland corporation

 

 

 

By:

/s/ Ben Bang

 

Name:

Ben Bang

 

Title:

Senior Counsel

 

 

 

 

 

MERRIMACK PHARMACEUTICALS, INC.

 

a Delaware corporation

 

 

 

By:

/s/ Robert Mulroy

 

Name:

Robert Mulroy

 

Title:

President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------


 

Schedule 1

 

Provisions with respect to:

 

·                  Interest rate

·                  Offering size (aggregate principal amount up to $200 million)

·                  Maturity date  (must be greater than 4 years)

·                  Public offering price

·                  Underwriting discounts and commissions

·                  Conversion premium

·                  Initial conversion rate

·                  Initial conversion price

·                  Increase in conversion rate upon conversion upon a make-whole
fundamental change (including related tabular and narrative disclosure)

·                  CUSIP/ISIN

·                  Settlement Date

 

5

--------------------------------------------------------------------------------